Citation Nr: 1536070	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  09-04 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for degenerative arthritis, proximal interphalangeal (PIP) joint, left thumb, rated as noncompensable prior to January 24, 2013, and 10 percent disabling thereafter.

2.  Entitlement to an increased rating for hypothyroidism rated as 10 percent disabling prior to January 24, 2013, and 30 percent disabling thereafter.

3.  Entitlement to an increased rating for residual scarring status post cesarean section, lower abdomen, rated as noncompensable prior to January 24, 2013, and  10 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to April 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The Board remanded this matter in January 2013.  In March 2013, the RO issued a rating decision awarding increased 10 percent ratings for the left thumb arthritis and status post cesarean section scarring, and a 30 percent rating for hypothyroidism, all effective January 24, 2013.  Because the increased ratings do not represent grants of the maximum benefits allowable, those issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board observes that, while additional evidence has been associated with the record since the most recent adjudication of the issues on appeal in a March 2013 supplemental statement of the case, the Veteran's service representative submitted a waiver in April 2013 waiving the right to have the case remanded back to the AOJ, even following submission of additional evidence, and specifically requested the Board to consider any additional evidence received.  Thus, the Board finds that remand is not necessary for AOJ consideration of the newly associated evidence.


FINDINGS OF FACT

1.  Prior to January 24, 2013, the Veteran's left thumb arthritis was manifested by painful motion and subluxation; it was not limited to a gap of at least one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. 

2.  Since January 24, 2013, the Veteran's left thumb arthritis has been characterized 
by a gap of no more than one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, without ankylosis.

3.  Prior to January 24, 2013, the Veteran's hypothyroidism was manifested by fatigability and required continuous medication for control, but was not manifested by constipation or mental sluggishness.
 
4.  Since January 24, 2013, the Veteran's hypothyroidism has not been manifested by muscular weakness or mental disturbance. 

5.  For the period of the claim, the scar of the lower abdomen, status post cesarean section, was intermittently painful, but was not deep or manifested by instability, limitation of motion or functional impairment of the abdomen, nor did it exceed 39 square centimeters.


CONCLUSIONS OF LAW

1.  For the period prior to January 24, 2013, the criteria for a 10 percent disability rating, but not higher, for degenerative arthritis of the left thumb have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2014).


2. For the period since January 24, 2013, the criteria for a disability rating in excess of 10 percent for degenerative arthritis of the left thumb have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5228 (2014).

3.  For the period prior to January 24, 2013, the criteria for a disability rating in excess of 10 percent for hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7903 (2014). 

4.  For the period since January 24, 2013, the criteria for a disability rating in excess of 30 percent for hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7903 (2014). 

5.  For the period prior to January 24, 2013, the criteria for an initial 10 percent disability rating for a scar of the lower abdomen have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2007).

6.  For the period since January 24, 2013, the criteria for a disability rating in excess of 10 percent for a scar of the lower abdomen have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  

In this case, the increased rating claims on appeal arise from the Veteran's disagreement with the initial ratings assigned following the grants of service connection for his left thumb, hypothyroid, and scar disabilities.  Courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records and relevant post-service treatment records have been obtained, and she has been afforded VA examinations.

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, who testified as to her symptoms during and post service and her treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Finally, the Veteran was provided recent examinations in January 2013 to evaluate her left thumb, scar, and thyroid disabilities.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).
 
The Board finds that there is no indication in the record that any additional existing evidence relevant to the issue to be decided herein is available and not part of the claims file.  Therefore, the Board will proceed to the merits of the Veteran's appeal.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  


a. Left thumb

The Veteran seeks a compensable disability rating for her left thumb disability prior to January 24, 2013, and a rating in excess of 10 percent thereafter.  She essentially contends that she experiences intermittent pain and locking of her thumb, causing her difficulty in performing activities such as typing, writing, cooking, and gripping.

Diagnostic Code 5228 applies to limitation of motion of the thumb and assigns a 10 percent rating for a gap of 1 to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 20 percent rating is assigned when there is a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  There is no differentiation between the ratings assigned for the major and minor hands under Diagnostic Code 5228.

Here, for the period prior to January 24, 2013, the relevant evidence includes a March 2007 VA contract examination, which shows that there was no gap (noted  as zero centimeters) between the Veteran's left thumb pad and fingers with the thumb attempting to oppose the fingers, consistent with the currently-assigned noncompensable rating.  Nevertheless, the examiner did note that x-rays show severe degenerative joint disease of the left thumb, along with subluxation, and   that the left thumb joint function is additionally limited by pain, fatigue, weakness, lack of endurance, with pain having the major functional impact.  The Veteran also provided competent lay testimony during her October 2012 Board hearing that, at times, she experiences pain and locking of her thumb.  She further testified that she has difficulty doing things like writing, typing, cooking, and gripping when her thumb locks up.

Although compensable limitation of motion is not shown for the period prior to January 24, 2013, after resolving doubt in favor of the Veteran, the Board finds that an initial 10 percent disability rating is warranted based on objective evidence of arthritis in the left thumb, as well as subluxation, and evidence of painful motion.  DeLuca, supra; Burton, supra; 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5010.

However, the Board finds that at no time since the effective date of service connection is a disability rating in excess of 10 percent warranted, to include for  the period since January 24, 2013.  As noted the March 2007 examination report does not show a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers, but rather no gap or a gap of zero centimeters.  Similarly, while a January 24, 2013 VA examination report shows additional findings of weakened movement, deformity, and incoordination  of the left thumb and slightly decreased grip strength on the left (notably, with involvement of other nonservice-connected fingers), the report does not show the presence of a gap of more than 2 inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers, even considering functional complaints.  Instead, the left thumb was limited to a gap of 1 to 2 inches, consistent with the 10 percent rating currently-assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  

Ongoing treatment records are also negative for objective evidence of a gap of 2 inches or more the thumb pad and the fingers with the thumb attempting to oppose the fingers, or other significant left thumb findings.  Indeed, they are essentially negative for left thumb complaints.  While they do document chronic problems to include localized arthritis of the left thumb, such as in January 2013 and February 2014, and complaints of generalized pain "everywhere over body" such as in February 2013, they routinely show normal general musculoskeletal examinations and/or denials of localized joint swelling, and are otherwise negative for findings related to the left thumb.  Indeed, the Veteran has testified that she does not receive treatment for her left thumb.

Thus, even considering functional complaints, there is no competent and credible evidence of a gap of at least 2 inches between the Veteran's left thumb pad and opposing fingers.  Thus, she simply does not meet the criteria for a higher 20 percent rating under Diagnostic Code 5228 at any time during the period on appeal.

Similarly, a disability rating in excess of 10 percent is not warranted any other applicable diagnostic code.  The Veteran does not have ankylosis of the left thumb, as noted by movement shown during the March 2007 and January 2013 VA examinations.  As such, a rating in excess of 10 percent under Diagnostic Code 5224 for ankylosis is not warranted.

Nor is a higher 20 percent rating warranted under Diagnostic 5003 for arthritis primarily because Diagnostic Code 5003 requires X-ray evidence of arthritis in two minor joint groups in order for a 20 percent rating to be assigned, and the thumb constitutes only one minor joint group.  See 38 C.F.R. § 4.45.  Additionally, since January 24, 2013, the Veteran has been assigned a compensable rating based on limitation of motion.  Therefore, even with demonstrated arthritis, a higher disability rating cannot be assigned under Diagnostic Code 5003.

In sum, the Board finds that the Veteran's left thumb arthritis most closely approximates the criteria for a 10 percent rating under Diagnostic Code 5228.  See 38 C.F.R. §§ 4.3, 4.7.  The preponderance of the evidence is against the assignment of higher ratings at any point during the period on appeal.



b. Hypothyroid

The Veteran contends that higher ratings are warranted for her hypothyroidism than the 10 percent and 30 percent ratings assigned for the respective periods prior to and since January 24, 2013.

Hypothyroidism is rated under Diagnostic Code 7903.  38 C.F.R. § 4.119.  Under Diagnostic Code 7903, a 10 percent rating is assigned when hypothyroidism is manifested by fatigability, or continuous medication is required for control.  A 30 percent rating requires fatigability, constipation, and mental sluggishness.  A 60 percent rating requires muscular weakness, mental disturbance, and weight gain.  A 100 percent rating requires cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119. 

In rating hypothyroidism, the Court has said that the all of the symptoms listed for a particular disability rating are not required to be demonstrated in order to establish entitlement to a higher disability rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009).  The Court noted that symptoms that meet some of the rating criteria should be considered in light of 38 C.F.R. § 4.7 (Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned).  The Court also acknowledged the difficulty in assessing the subjective reporting of symptoms by a claimant.  In particular, the veteran in Tatum contended that she suffered from constipation.  The Court recognized that the "...credibility of a person's assertion of such a personal affliction is a key consideration with regard to a finding that the person does or does not suffer from such affliction."  Id.  The Court directed that the Board must discuss such contentions and the credibility of the claimant.

Keeping the foregoing in mind, following a review of the record, the Board finds that a rating higher than 10 percent is not warranted for the period prior to January 24, 2013, as the evidence does not show constipation or mental sluggishness, and limited evidence of fatigability.  

During a March 2007 VA examination, though the Veteran did indicate that she has suffered fatigability and sleepiness, stating that she feels tired and sleepy even if she has rested 7 or 8 hours, she did not report mental sluggishness or constipation.  She also denied gastrointestinal complaints and was not noted to be sluggish mentally.  

Similarly, ongoing treatment records during the relevant period prior to January 24, 2013, are similarly negative for evidence of constipation and mental sluggishness, despite the Veteran's October 2012 testimony as to the presence of those symptoms.  Instead, they show that the Veteran was routinely oriented or alert, was normal on psychological examination, and generally did not otherwise report gastrointestinal complaints related to hypothyroidism to include constipation.  For example, available records show that in December 2007, in connection with thyroid treatment, the Veteran affirmatively denied constipation and other gastrointestinal symptoms and, regarding functional status, had "[n]o mental disability."  She was well-appearing, alert, and oriented.  She affirmatively denied constipation again in February 2008,  and was again noted to be alert, as well as interactive.  In November 2009, the Veteran denied gastrointestinal symptoms and was oriented on examination.  In December 2010 and March 2012, again in connection with treatment specifically related to hypothyroidism, the Veteran did not report gastrointestinal complaints, mental sluggishness or other symptoms.  On the contrary, in December 2010, she   was noted to be stable, alert, and euthymic and, in March 2012, she was noted to be asymptomatic.  Records dated in September 2012, November 2012, and on January 3, 2013, show that the Veteran was oriented and had a "very good" or "good general overall feeling."  

The Board also observes that, despite the Veteran's report of fatigability during her March 2007 VA examination, the ongoing treatment records are generally negative for complaints of fatigability, and even an affirmative denial in December 2010.  They also show the Veteran to be generally active, to include involvement in exercise and travel overseas for work.  Further, to the limited extent that the Veteran did report fatigability, such as in March 2008, she was seeking treatment for flu-like symptoms and was diagnosed with a viral illness. The record does not reflect that such symptoms were due to hypothyroidism. 

Thus, absent evidence of constipation and mental sluggishness, the Board finds that a higher 30 percent rating is not more nearly approximated for the period prior to January 24, 2013. 

Next, for the period since January 24, 2013, the Board finds that a higher 60 percent rating is not warranted under Diagnostic Code 7903, as the evidence does not show muscular weakness or mental disturbance, and, further, shows problems with weight gain attributable to non-thyroid factors.  

The evidence during the relevant period includes a January 24, 2013, VA examination during which the Veteran reported symptoms to include weight      gain, coldness, memory problems, dry skin, and constipation.  However, the examiner found no evidence of loss of muscle strength, nor was any observed mental disturbance documented on the examination report aside from the Veteran's report of memory problems.

Similarly, ongoing treatment records dating after January 24, 2013, are also negative for evidence of muscular weakness and mental disturbance, as well as for evidence of constipation, memory problems, and even fatigability.  In this regard, while the Veteran reported to the January 2013 VA examiner that she suffers from constipation, treatment records dated in February 2013 show that she affirmatively denied constipation.  No memory loss was reported at that time on psychological review of symptoms.  Also in February 2013, the Veteran reported that she was  "not feeling tired (fatigue)."  In October 2013, in conjunction with a routine physical, she had "good" general overall feeling/health, no systemic complaints,    no gastrointestinal complaints, and no musculoskeletal complaints other than back pain.  Psychologic review was normal and neurologic examination revealed normal upper extremity strength and no lower extremity weakness.  Also in October 2013, the Veteran was fair feeling overall, with no gastrointestinal or musculoskeletal complaints.  Similarly, in November 2013, she reported that she was overall doing well and she had no systemic or gastrointestinal complaints.  She was oriented and normal on psychiatric review.  In December 2013, the Veteran denied constipation, systemic symptoms, and psychological symptoms, specifically noting "no decreased functioning ability."  She also denied endocrine symptoms (including temperature intolerance, hot flashes, sexual complaints), and scored a 5/24 on the Epworth sleepiness score.  Also noteworthy is a December 2013 psychological evaluation for purposes of surgery, which is silent for complaints or observations related to memory, mental sluggishness, or other mental disturbance.

Pertaining specifically to weight gain, the Board acknowledges that the Veteran has struggled with weight gain throughout the period on appeal.  However, the record shows that while some weight gain can be attributed to her hypothyroidism, the Veteran also experiences weight gain due to other factors, including hypertension and lifestyle.  The March 2007 VA examiner noted weight gain associated with hypertension.  Additionally, in January 2013, the Veteran sought nutritional counseling for weight gain and reported that she thinks her diet is poor.  The provider noted that the Veteran was in need of weight loss for weight gained due to a variety of possible reasons including over consumption of hyperpalatable foods and beverages, low level of aerobic/lifestyle activity, inability to lose weight gained in pregnancy, skipping meals or caloric intake too low to support REE (resting energy expenditure), and effects of stress.  It was also noted that she was lacking knowledge or skill in meal planning and/or preparation.  Significantly, her thyroid was not mentioned.  The diagnosis was obesity related to nutrition, physical activity, and weight control knowledge deficit.

Also probative is that, despite the Veteran's reported weight gain, which essentially continued from her March 2007 VA examination to the point that she is seeking bariatric surgery, her medication for hypothyroidism was actually decreased following the March 2007 VA examination, and not increased as would be thought if the weight gain was due solely or in large part to hypothyroidism.  Records dating in January 2013 show that the Veteran was prescribed 75 mcg of levothyroxine daily, in contrast to the 100 mcg prescribed daily at the time of the March 2007 VA examination.  In February 2014, her medication remained at the 75 mcg dosage.

In any event, absent evidence of muscular weakness or mental disturbance, even considering weight gain shown in the record, the Board finds that a higher 60 percent rating is not more nearly approximated for the period since January 24, 2013.

The Board has also considered whether the evidence more nearly approximates a higher 30 percent rating for the period prior to January 24, 2013, or a higher 60 percent rating for the period since based on reports of other symptoms, including cold intolerance, but finds that such higher ratings are not warranted.  The Board is cognizant that during the March 2007 VA examination, the Veteran stated that she has intolerance of cold weather described as always sensitive to the cold and colder than others.  She similarly reported "coldness" as a symptom during her January 2013 VA examination.  However, ongoing treatment records are negative for complaints related to cold intolerance and, in fact, when prompted, the Veteran denied such symptom, such as in December 2013.  Thus, while the Veteran is competent to state that she is cold or has cold intolerance, the record does not show it is of such severity or frequency to warrant a higher a rating for hypothyroidism at any time during the period on appeal, even with consideration of other symptoms shown in the record.

The Board similarly notes that while the Veteran has reported symptoms such as constipation, fatigability, sleepiness, or sluggishness, during her VA examinations and hearing testimony, she has with limited exception not otherwise reported those symptoms during treatment, including treatment specifically for thyroid problems, and even has affirmatively denied when prompted, as discussed above.  The Board further observes that when symptoms were reported, such as feeling fatigued in March 2008, she had flu like symptoms and was diagnosed with a viral illness.  At any rate, to the extent that those symptoms are present, the record does not support that they are so severe as to warrant higher ratings at any time.  Furthermore, the record is negative for cardiovascular involvement and bradycardia.  

In sum, even contemplating complaints of weight gain and cold intolerance, absent evidence of constipation and mental sluggishness during the period prior to January 24, 2013, and evidence of muscular weakness and mental disturbance for the period since, the Veteran's symptomatology does not more nearly approximate the criteria for ratings in excess of 10 percent and 30 percent for those respective periods.  38 C.F.R. § 4.119, Diagnostic Code 7903.  The Board concludes that the medical findings and reports to medical professions during the course of treatment are more credible and probative than information provided for purposes of the claim for increased compensation.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).  

The preponderance of the evidence is against the assignment of higher ratings at any point during the period on appeal.

c. Lower Abdominal Scarring 

The Veteran contends that higher disability ratings are warranted for her abdominal scar, status post cesarean section, than the zero percent (noncompensable) and 10 percent currently assigned for the respective periods prior to and since January 24, 2013.
  
As a preliminary matter, the Board notes that, as of October 23, 2008, revised provisions for evaluating scars were enacted.  However, the new regulation indicates that these revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23, 2008).  Rather, the Veteran's claim will be considered under the criteria effective as of the date of her claim in December 2006.

Here, the Veteran's abdominal scar is rated under Diagnostic Code 7804, which provides for a maximum 10 percent rating for scars that are painful and superficial on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  A higher rating is not available under that diagnostic code.

Other potentially relevant diagnostic codes include Diagnostic Code 7801, which provides for a 10 percent rating if the evidence shows a scar that is deep or that causes limited motion in an area exceeding 6 square inches (39 square centimeters).  A higher 20 percent rating is warranted under that diagnostic code for a scar that is deep or that causes limited motion in an area exceeding 12 square inches (77 square centimeters).  38 C.F.R. § 4.118, 7801.  Diagnostic Code 7802, pertaining to superficial scars that do not cause limited motion in an area of 144 square inches (929 square centimeters) or greater, and Diagnostic Code 7803 pertaining to superficial unstable scars, also provide for a maximum 10 percent rating.  38   C.F.R. § 4.118, Diagnostic Codes 7802, 7803.

Here, for the period prior to January 24, 2013, the relevant evidence consists of a March 2007 VA examination report documenting the presence of a level scar on the lower abdomen measuring about 13.0 centimeters by 0.8 centimeters.  Significantly, there was no tenderness, disfigurement, ulceration, adherence, hypopigmentation, hyperpigmentation, instability, tissue loss, inflammation, keloid formation, 
edema, or abnormal texture on examination.  Such findings are consistent with          a noncompensable rating.  However, during an October 2012 Board hearing, the Veteran testified that her scar is sometimes painful.  Thus, resolving doubt in her favor, the Board finds that a 10 percent rating is warranted for the period prior to January 24, 2013, pursuant to Diagnostic Code 7804 for a scar that is superficial and painful.  

However, as neither the March 2007 VA examination report, nor the ongoing post-service treatment records, which are essentially negative for complaints or treatment related to the scar, shows an abdominal scar that is deep, causes limited motion, or is unstable, the Board finds that neither higher nor separate ratings are warranted under any other diagnostic code for the period prior to January 24, 2013.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7804.

The Board also finds that a disability rating in excess of 10 percent is not warranted for the abdominal scar, status post cesarean section, for the period since January    24, 2013.  The relevant evidence for that period includes a January 2013 VA examination report documenting the presence of scarring from two incisions, with the second incisional cut through the first incision site, thus resulting in one scar.  The scar was noted to be intermittently itchy and painful or tender.  The examiner noted that the scar was linear and 13 centimeters in size, and was not unstable.  The examiner explicitly noted that there were no superficial or deep non-linear scars.

Again, as the evidence does not show a scar that is deep, causes limited motion, is unstable, or involves an area of at least 77 square centimeters, the Board finds that neither higher nor separate ratings are warranted under any diagnostic code for the period since January 24, 2013.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7804.

While Diagnostic Code 7805 could also potentially provide for a higher rating     based on limitation of function of the affected part, the evidence here does not show any functional limitations of the abdomen caused by the scar.  38 C.F.R. § 4.118, Diagnostic Code 7805.  The Board acknowledges that a January 2013 VA examiner did positively indicate limitation of function on the examination questionnaire.  However, in initially describing the claimed limitation, the examiner simply noted that there was intermittent pain to the touch at the incision site and did not otherwise note any actual limitation of the abdomen.  

Furthermore, to the extent that the examiner then went on to state later in the report that the Veteran's intermittently painful abdominal scars would cause limitation in outdoor activities, lifting, straining, and more strenuous activities, the Board is not at all persuaded.  The record shows that the scars were incurred nearly 20 and 30 years prior, are not  deep, are only intermittently painful, and per the Veteran, rated as a 5 on a scale of 1 to 10 when painful.  Moreover, the Veteran has denied seeking any treatment for her scars, ongoing treatment records support that assertion, and she has not otherwise mentioned any sort of functional impairment during her October 2012 Board hearing or prior March 2007 VA examination.  Indeed, the Board finds it likely that if the Veteran's scar is so severe as to cause limitation in the function of the abdomen, it would have otherwise been reported, particularly at times when the Veteran is noted to be active.  For example, such a report would be expected in March 2012 when the Veteran reported use of a new step machine and elliptical activity.  However, no such difficulty was reported.  In fact, the Veteran testified in October 2012 that when she does experience pain, she takes over-the-   counter medication and it will go away; she did not report any difficulty lifting or performing outdoor or strenuous activities.  Thus, the Board finds that Diagnostic Code 7805 is not for application.

In sum, absent evidence of abdominal scarring that is deep, unstable, causing limited motion or functional limitation, exceeding 39 square centimeters or 77 square centimeters, the Veteran does not meet the criteria for a rating in excess of 10 percent rating under any relevant diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

Based on this review, the Board finds that the Veteran's abdominal scar most closely approximates the criteria for a 10 percent rating under Diagnostic Code 7804.  See 38 C.F.R. §§ 4.3, 4.7.  The preponderance of the evidence is against the assignment of higher or separate ratings at any point during the period on appeal.

d. Extraschedular Consideration

Finally, the Board has considered whether the Veteran's left thumb, hypothyroid,  and abdominal scar disabilities have presented an exceptional or unusual disability picture at any time during the period on appeal so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R.       § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology for each disability, and provide for additional or more severe symptoms than currently shown by the evidence.

As detailed, the Veteran's left thumb, hypothyroidism, and scar complaints and symptoms are contemplated by the Rating Schedule's established criteria, and the Board has considered the Veteran's other complaints such as pain from her scar and left thumb arthritis; functional impairment in writing, typing, cooking, and gripping caused by her left thumb; and the overall impact of her disabilities, in finding that higher ratings are warranted for the left thumb and abdominal scar for the period prior to January 24, 2013.  

While the Veteran did testify in October 2012 to scar symptoms not specifically contemplated by the rating schedule, such as pus resulting from ingrown hairs in  the area of the scar, she has provided no evidence or assertion of any additional impairment caused by such symptom.  Moreover, regarding the left thumb and scar, the record is essentially negative for treatment.  The Veteran testified in October 2012 that she has not received treatment for the scar or left thumb, does not wear a brace for her thumb, and basically treats any symptoms with over-the-counter pain medication.  Similarly, while the Veteran has reported other symptoms that she attributes to her thyroid disability, including dry skin and memory problems, the VA examiners have not made such a finding, and the record does not otherwise show chronic skin or memory problems during the period on appeal attributed to her thyroid disability.  Furthermore, the Veteran has generally been noted to be stable or asymptomatic, and her medications for thyroid have remained stable or decreased.  

Indeed, the record does not show frequent hospitalizations or marked interference with employment related to any of these disabilities.  Furthermore, VA examiners     in March 2007 and January 2013 found no real significant functional impairment due to service-connected disabilities on appeal, or any such functional impairment as described above, is not otherwise supported by the record.  The assigned ratings are adequate, and the Board finds that no further analysis is necessary under Thun, 22 Vet. App. 111.  Referral under 38 C.F.R. § 3.321 is not warranted. 

Finally, as the record shows that the Veteran continues to work, and she has not otherwise asserted that any of the foregoing disabilities on appeal have prevented her from obtaining or maintaining gainful employment, the Board finds that no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.



	(CONTINUED ON NEXT PAGE)




ORDER

For the period prior to January 24, 2013, a 10 percent disability rating, but not higher, for left thumb arthritis is granted.

For the period since January 24, 2013, a disability rating in excess of 10 percent for left thumb arthritis is denied.

For the period prior to January 24, 2013, a disability rating in excess of 10 percent for hypothyroidism is denied.

For the period since January 24, 2013, a disability rating in excess of 30 percent for hypothyroidism is denied.

For the period prior to January 24, 2013, a 10 percent rating for residual scarring status post cesarean section, lower abdomen, is granted.

For the period since January 24, 2013, a disability rating in excess of 10 percent for residual scarring status post cesarean section, lower abdomen, is denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


